Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed January 6, 2021 have been considered and are persuasive.  The drawings filed on May 21, 2020 are accepted.  Claims 1, 3 and 4 are allowed.  Claim 2 is cancelled.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach  the lighting panel including the annular outer wall protruding backward from the front side of the lighting panel where the lighting region is formed, the annular inner wall provided inside of the outer wall and protruding backward from the front side of the lighting panel, the lighting region formed between the outer wall and the inner wall, the light guide disposed in the groove between the outer wall and the inner wall, the outer wall and the inner wall formed of a material that is same as a material of the surfaces of the lighting panel surrounding the light guide, and the outer wall, the inner wall, and the surfaces of the lighting panel surrounding the light guide formed as a monolithic structure in combination with all other features as claimed in claim 1.  Claims 3 and 4 depend on claim 1 and as such are also allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Y M. Quach Lee/
Primary Examiner, Art Unit 2875